J-S19010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CAROLYN HARRIS                             :
                                               :
                       Appellant               :   No. 1230 EDA 2021

               Appeal from the PCRA Order Entered June 16, 2021
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0007280-2013


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                          FILED AUGUST 31, 2022

        Carolyn Harris brings this appeal from the order denying her petition

filed under the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546, which sought reinstatement of direct appeal rights. Upon review and

the thoroughly explained concession of the Commonwealth, we affirm in part

and vacate and remand in part.

        In 2013, Harris killed her boyfriend by stabbing him twenty-five times

while he was unconscious due to his consumption of drugs and alcohol. At the

time of the incident, Harris was high on crack cocaine. Harris alleged that her

boyfriend had physically and sexually abused her for years and she killed him

in self-defense. She was charged with first-degree murder and related crimes.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S19010-22


       Following a non-jury trial, at which she was represented by privately

retained counsel, Harris was convicted of third-degree murder and possessing

an instrument of crime. On March 24, 2017, the trial court sentenced her to

serve an aggregate term of incarceration of twenty to forty years. Harris then

filed a pro se motion for reconsideration of sentence,1 which was denied by

operation of law on July 5, 2017. No direct appeal was filed.

       On June 2, 2017, Harris filed the instant PCRA petition, pro se, and

appointed counsel filed an amended PCRA petition. Harris claimed that trial

counsel was ineffective for failing to file a direct appeal. The PCRA court held

an evidentiary hearing,2 at which both trial counsel and Harris testified. The

trial court entered an order denying the PCRA petition on June 16, 2021.3 This

appeal followed.

       As the scope of the issues on appeal is somewhat muddled, we begin by

explaining our understanding of the issues properly before us. Only non-

waivable issues and issues Harris properly preserved in the PCRA court are




____________________________________________


1 In her motion, Harris indicated that she was filing the document pro se
because her attempts at contacting trial counsel were unsuccessful. See
Motion, 3/30/17, at 1-2.

2 A second hearing was held, but consisted only of argument after PCRA
counsel informed the court that he would not be presenting any additional
witnesses.

3 The delay in the PCRA court’s disposition is attributed to the Covid-19
pandemic.

                                           -2-
J-S19010-22


properly before this Court on appeal. See Commonwealth v. Jacobs, 900

A.2d 368, 372 (Pa. Super. 2006) (en banc).

      The sole issue presented in the PCRA court was whether trial counsel

was ineffective for not filing a direct appeal on Harris’s behalf. Harris’s

counseled, amended PCRA petition framed the issue as counsel’s failure to

heed Harris’s request for a direct appeal. See PCRA Petition, 9/6/18, at ¶ 15.

Trial counsel testified that he had no recollection of Harris requesting a post-

sentence motion or appeal. See N.T., PCRA Hearing, 9/17/19, at 37-38. He

opined that he believed any post-sentence motion or appeal would have been

frivolous, but that he would have preserved Harris’s rights by filing the

requested documents and then requesting to withdraw. See id., at 38.

      However, at the hearing on the petition, trial counsel testified that he

was not familiar with the first phone number on his business card. See id., at

49. He conceded that if Harris had attempted to use that number to contact

him, he would not have received the message. See id., at 51. Trial counsel

further conceded that he had no memory of having any contact with Harris or

her family after sentencing. See id., at 50.

      Finally, counsel stated that he was counsel of record when Harris filed

her pro se motion for reconsideration of sentence. See id., at 55. He further

confirmed that the trial court had his correct e-mail address and he should

have received notice of Harris’s pro se filing. See id. However, he testified

that he never received notice of the filing. See id.


                                     -3-
J-S19010-22


      At the conclusion of the hearing, PCRA counsel argued two related, but

alternative theories of relief:

      I would suggest to the Court that if Ms. Harris knew that [trial
      counsel] still represented her for the purposes of appeal, which
      she did by virtue of her acknowledgment on the sentencing date,
      what else explains the pro se filing except that Mr. Harrison was
      either unreachable or intentionally ignoring her request?

N.T., PCRA Hearing, 4/14/21, at 6.

      The PCRA court found trial counsel’s testimony that Harris did not

request the filing of a post-sentence motion or direct appeal credible and

therefore dismissed Harris’s amended PCRA petition. See Order, 6/16/21. The

PCRA court did not explicitly address the argument that Harris’s attempts to

communicate her requests to trial counsel were foiled by the incorrect phone

number.

      After Harris appealed, the PCRA court did not direct Harris to file a

Pa.R.A.P. 1925(b) statement. As a result, Harris was under no duty to file such

a statement and therefore cannot be found to have waived the issue by not

raising it there. See Commonwealth v. Jones, 193 A.3d 957, 962-3 (Pa.

Super. 2018). In its opinion on appeal, the PCRA court addresses only the

issue of whether trial counsel received any request to file a post-sentence

motion or direct appeal. It did not address the wrong phone number or trial

counsel’s allegation that he never received notice from the trial court of

Harris’s pro se filing.




                                     -4-
J-S19010-22


      On appeal, Harris purports to raise only a single issue. While the

argument in support of this issue is hardly a model of clarity, we conclude that

it fairly includes an argument that the PCRA court failed to properly address

the possibility that Harris attempted to request an appeal from trial counsel,

but the attempt was negated by the incorrect contact information on counsel’s

business card: “Here, [Harris] took proactive steps to challenge her sentence

and was unable to contact [trial counsel] within the necessary time frame

because the number he had on his business card was unrecognizable even to

him.” Appellant’s Brief, at 12 (italics removed).

      Under these circumstances, the issue of whether Harris’s attempt to

request a direct appeal was frustrated by the incorrect phone number is

properly before us. In turn, this evidence in conjunction with the evidence that

the trial court had trial counsel’s correct e-mail address at the time to notify

him of Harris’s pro se post-sentence motion, fairly raises the question of

whether trial counsel properly counseled Harris about the prospects of a direct

appeal. We therefore address all of these interrelated issues.

      Our standard of review for an order denying PCRA relief is whether the

record supports the PCRA court’s determination, and whether the PCRA court’s

determination is free of legal error. See Commonwealth v. Phillips, 31 A.3d

317, 319 (Pa. Super. 2011). The PCRA court’s findings will not be disturbed

unless there is no support for the findings in the certified record. See id.




                                     -5-
J-S19010-22


      Concerning ineffective assistance of counsel arguments, we presume

counsel is effective, and the appellant bears the burden to prove otherwise.

See Commonwealth v. Bennett, 57 A.3d 1185, 1195 (Pa. 2012). The

appellant must demonstrate: (1) his underlying claim is of arguable merit; (2)

the particular course of conduct pursued by counsel did not have some

reasonable basis designed to effectuate his interests; and (3) but for counsel’s

ineffectiveness, there is a reasonable probability that the outcome of the

proceedings would have been different. See Commonwealth v. Solano, 129

A.3d 1156, 1162-63 (Pa. 2015).

      It is well-settled that “an accused who is deprived entirely of his right of

direct appeal by counsel’s failure to perfect an appeal is per se without the

effective assistance of counsel, and is entitled to reinstatement of his direct

appellate rights.” Commonwealth v. Johnson, 889 A.2d 620, 622 (Pa.

Super. 2005) (citing Commonwealth v. Halley, 870 A.2d 795 (Pa. 2005)

(failing to file a Pa.R.A.P. 1925(b) statement on behalf of an accused seeking

to appeal his sentence, resulting in the waiver of all claims, constitutes an

actual or constructive denial of counsel and entitles the accused to a direct

appeal nunc pro tunc regardless of his ability to establish the merits of the

issues that were waived); Commonwealth v. Lantzy, 736 A.2d 564 (Pa.

1999) (failing to file a requested direct appeal denies the accused the

assistance of counsel and the right to a direct appeal, and the accused is

entitled to reinstatement of his direct appeal rights). Therefore, the failure to


                                      -6-
J-S19010-22


file a direct appeal “meet[s] the prejudice requirement” of the PCRA. Lantzy,

736 A.2d at 571-72.

      Initially, “[b]efore a court will find ineffectiveness of counsel for failing

to file a direct appeal, the defendant must prove that he requested an appeal

and that counsel disregarded that request.” Commonwealth v. Knighten,

742 A.2d 679, 682 (Pa. Super. 1999) (citations omitted). However, an

attorney’s failure to consult a defendant about a direct appeal may excuse the

defendant from the obligation to request an appeal under Knighten. See

Commonwealth v. Bath, 907 A.2d 619, 623 (Pa. Super. 2006). Under

certain circumstances, counsel could be found to be ineffective for not filing a

direct appeal even if the defendant did not request the appeal.

      In Commonwealth v. Touw, 781 A.2d 1250 (Pa. Super. 2001), we

adopted the ruling in Roe v. Flores-Ortega, 528 U.S. 470 (2000), which

acknowledged an ineffective assistance of counsel claim relating to an

attorney’s failure to consult regarding the right to file a direct appeal. See id.

at 1254-55. Roe and Touw impose a duty upon counsel to adequately consult

with a defendant concerning the advantages and disadvantages of an appeal

where there is reason to think that a defendant would want to appeal. See

Roe, 528 U.S. at 478; Touw, 781 A.2d at 1254.

      Where a PCRA petitioner alleges his counsel failed to file a direct appeal,

the PCRA court must determine, “whether counsel in fact consulted with the

defendant about an appeal.” Roe, 528 U.S. at 478. A consult takes place


                                      -7-
J-S19010-22


where the attorney “advis[es] the defendant about the advantages and

disadvantages of taking an appeal, and mak[es] a reasonable effort to

discover the defendant’s wishes.” Id. The PCRA court must make a specific

“finding as to whether a discussion” between the attorney and defendant

concerning “the advantages and disadvantages of taking an appeal” occurred.

Touw, 781 A.2d at 1255. If counsel has, in fact, consulted with the defendant,

his performance can only be deficient “by failing to follow the defendant’s

express instructions with respect to an appeal.” Roe, 528 U.S. at 478 (citation

omitted).

      If, however, counsel has not consulted with the defendant, the court

must next consider “whether counsel’s failure to consult with the defendant

itself constitutes deficient performance.” Id. The Roe Court determined a

deficient performance is where counsel neglected to:

      consult with the defendant about an appeal when there is reason
      to think either (1) that a rational defendant would want to appeal
      (for example, because there are nonfrivolous grounds for appeal),
      or (2) that this particular defendant reasonably demonstrated to
      counsel that he was interested in appealing. In making this
      determination courts must take into account all the information
      counsel knew or should have known.

Id. at 480 (citation omitted).

      A “deficient failure” by counsel to consult “does not automatically entitle

the defendant to reinstatement of his or her appellate rights.” Touw, 781 A.2d

at 1254. Rather, a defendant “must show prejudice.” Id. To establish

prejudice, a defendant must show “there is a reasonable probability that, but


                                      -8-
J-S19010-22


for counsel’s deficient failure to consult with him about an appeal, he would

have timely appealed.” Id. (citation omitted).

      To guide a reviewing court on these issues, a PCRA court “must make

factual findings regarding whether trial counsel adequately consulted with a

criminal defendant regarding the advantages and disadvantages of filing an

appeal.” Commonwealth v. Carter, 21 A.3d 680, 684 (Pa. Super. 2011).

These factual findings “must be based on testimony from trial counsel at an

evidentiary hearing.” Id. Furthermore, where the PCRA court fails to “make

adequate findings of fact to permit appellate review[,]” the appellate court

should remand for the PCRA court to make the required findings. Touw, 781

A.2d at 1254. Where the PCRA court is “unable to make the required findings

based on the existing record, a new hearing will be necessary.” Id.

      Here, we note the Commonwealth argues that while the PCRA court

properly determined trial counsel was not ineffective concerning the filing of

a requested appeal, the PCRA court failed to address trial counsel’s obligation

to consult with Harris. See Commonwealth’s Brief, at 8. The Commonwealth

does not contest a remand to allow the PCRA court to address whether trial

counsel was ineffective for failing to consult with Harris regarding a direct

appeal. See id. at 8, 14.

      We agree with the Commonwealth: the PCRA court made specific

findings of fact concerning whether Harris requested trial counsel to file a

direct appeal. The PCRA court stated, “After listening to both witnesses, this


                                     -9-
J-S19010-22


[c]ourt found [trial counsel’s] testimony to be credible. [Harris] did not provide

sufficient evidence to prove that she requested a motion to reconsider

[sentence] or notice of appeal from [trial counsel].” PCRA Court Opinion,

12/10/21, at 5. We therefore affirm the PCRA court’s order on the issue of

whether trial counsel was ineffective for failing to honor an explicit request to

file a direct appeal.

      However, as proficiently noted by the Commonwealth, “[t]he PCRA

court’s credibility findings [d]o not implicate the failure-to-consult issue.”

Commonwealth’s Brief, at 14. The PCRA court simply stated it did not believe

Harris’s testimony regarding her request to file a motion to reconsider or a

direct appeal. As such, it remains unclear whether the PCRA court believed

that Harris and trial counsel spoke after the sentencing, and if so, to what

extent. Based upon trial counsel’s testimony, if it is to be credited, he did not

talk to Harris concerning “the viability of a direct appeal.” N.T., PCRA Hearing,

9/17/19, at 36. If found credible, no consultation ever took place, and the

PCRA court must complete the ineffective assistance analysis. Further, the

trial court has not addressed whether the incorrect phone number frustrated

Harris’s attempts to request a direct appeal or whether counsel was aware of

Harris’s pro se post-sentence motion.

      Therefore, we vacate the PCRA court’s order and remand to permit the

PCRA court to make the necessary factual findings and additional review and,

if necessary, hold an additional evidentiary hearing.


                                     - 10 -
J-S19010-22


     Order affirmed in part vacated in part. Case remanded for further

proceedings consistent with this memorandum. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/31/2022




                                  - 11 -